DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Acknowledgement is hereby made of receipt and entry of the communication filed 24 March, 2022. After entry of the amendment claims 1, 3-9, 21, 23-27, and 29-33 are pending in the instant application. Newly submitted claims 32 and 33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly present claims are directed toward a method of inhibiting viral infectivity comprising administering a glycoprotein (GP) comprising P-selectin glycoprotein ligand-1 (PSGL-1) or mutants thereof, or CD43, or mutants thereof. The inclusion of CD43 constitutes independent and distinct subject matter. CD43 contains a different amino acid sequence and functional activities as compared to PSGL-1. Both proteins will necessitate separate searches and raise unique issues with respect to written description and enablement. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 32 and 33 are withdrawn from consideration as being directed to a non-elected invention. See 37 C.F.R. § 1.142(b) and M.P.E.P. § 821.03. Claims 1, 3-9, 21, 23-27, and 29-31 are currently under examination.


37 C.F.R. § 1.821-1.825
	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES. Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
1) 37 C.F.R. § 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 C.F.R. § 1.821 (a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 C.F.R. § 1.821- 1.825. This "Sequence Listing" part of the disclosure may be submitted: a) via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying: i) the name of the ASCII text file;
ii) the date of creation; and iii) the size of the ASCII text file in bytes; b) on compact disc(s) in duplicate according to 37 C.F.R. § 1.52(e)(1)(ii) and (4), labeled according to 37 C.F.R. § 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 C.F.R. § 1.52(e)(5) in a separate paragraph of the specification identifying: i) the name of the ASCII text file; ii) the date of creation; and iii) the size of the ASCII text file in bytes; c) via EFS-Web as a PDF (not recommended); or d) on paper.
2) 37 C.F.R. § 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 C.F.R. § 1.824. a) If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 C.F.R. § 1.824(a)(2)-(6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 C.F.R. § 1.821(c) and the CRF required by 37 C.F.R. § 1.821(e), and the statement of identity under the "Legal Framework" is not required. b) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical. c) If the "Sequence Listing" required by 37 C.F.R. § 1.821(c) is filed on paper or compact disc, then 37 C.F.R. § 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825 for the reason(s) set forth below. Applicants are reminded that the sequence rules embrace all unbranched nucleotide sequences with ten or more bases and all unbranched, non-D amino acid sequences with four or more amino acids, provided that there are at least 4 “specifically defined” nucleotides or amino acids. The rules apply to all sequences in a given application, whether claimed or not. All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art. It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database. See 37 C.F.R. § 1.821(a) and M.P.E.P. § 2421.02.
	Applicant is reminded that sequences appearing in the drawings (e.g., see Figs. 4B and C) are not identified by sequence identifiers in accordance with 37 C.F.R. § 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. Applicant must provide: Replacement and annotated drawings in accordance with 37 C.F.R. § 1.121(d) inserting the required sequence identifiers; AND/OR a substitute specification in compliance with 37 C.F.R. § 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: a) A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); b) A copy of the amended specification without markings (clean version); and c) A statement that the substitute specification contains no new matter.


    PNG
    media_image1.png
    482
    724
    media_image1.png
    Greyscale


37 C.F.R. § 1.84
The drawings (Figs. 1-3, 4A, 4D, and 5-14) filed on 24 March, 2022, have been reviewed and are acceptable. Figures 4B and C fail to comply with the sequence requirements as set forth supra. Incorporation of the appropriate sequence identifiers into the figure legends would be acceptable and replacement figures would not be necessary. Alternatively, if the appropriate sequence identifiers are incorporated directly into the figures, replacement drawings would be required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Amended claims 1, 3-9, 21, 23-27, and 29-31 stand rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. Amended claim 1 references a method for inhibiting viral infectivity involving “blocking a virus infection by inactivating an infectivity of released virions” which is confusing. Amendment of the claim language to reference blocking viral infection by inactivating virion infectivity, or something similar thereto as supported by the disclosure, would be remedial.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
	Claims 1, 3-9, 21, 23-27, and 29-31 stand rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	The amended claims are broadly directed toward a method for inhibiting viral infectivity comprising: (a) expressing a vector comprising a PSGL-1 (P-selectin glycoprotein ligand-1) or a mutant thereof comprising an extracellular N-terminal domain in a VPC (virus-producing cell); and blocking a virus infection by inactivating an infectivity of released virions from the VPC. The claim breadth is still considerable and encompasses a large genus of PSGL-1 mutants. Human PSGL-1 is 412 amino acids in length and comprises the following amino acid sequence: MPLQLLLLLILLGPGNSLQLWDTWADEAEKALGPLLARDRRQATEYEYLDYDFLPETEPPEMLRNSTDTTPLTGPGTPESTTVEPAARRSTGLDAGGAVTELTTELANMGNLSTDSAAMEIQTTQPAATEAQTTQPVPTEAQTTPLAATEAQTTRLTATEAQTTPLAATEAQTTPPAATEAQTTQPTGLEAQTTAPAAMEAQTTAPAAMEAQTTPPAAMEAQTTQTTAMEAQTTAPEATEAQTTQPTATEAQTTPLAAMEALSTEPSATEALSMEPTTKRGLFIPFSVSSVTHKGIPMAASNLSVNYPVGAPDHISVKQCLLAILILALVATIFFVCTVVLAVRLSRKGHMYPVRNYSPTEMVCISSLLPDGGEGPSATANGGLSKAKSPGLTPEPREDREGDDLTLHSFLP. The disclosure fails to provide any guidance pertaining to the mechanism of inhibition of viral infectivity or the molecular determinants modulating PSGL-1 binding interactions with any particular partner. Moreover, the term mutant can encompass any PSGL-1 variant comprising single or multiple amino acid substitutions, insertions, or deletions. However, the disclosure fails to disclose the preparation and characterization of a representative number of PSGL-1 mutants that will retain the desired activity and function in the recited manner. Accordingly, when all the aforementioned factors are considered in toto the skilled artisan would reasonably conclude that Applicant was not in possession of a reasonable number of mutants to support the claim breadth currently sought.
	Applicant traverses and submits that an N-terminal mutation demonstrates the importance of including the extracellular domain in any given PSGL-1 mutant. It was asserted that inclusion of the N-terminal domain clearly provides the requisite molecular determinant. An affidavit/declaration was also filed under 37 C.F.R. § 1.132 by Dr. Wu submitting that the PSGL-1 extracellular region is required for its antiviral activities. These arguments and data have been carefully considered but are not deemed to be persuasive. Contrary to Applicant’s assertions, the disclosure fails to provide a sufficient number of PSGL-1 mutants to support the claim breadth. Moreover, the declaration by Dr. Wu fails to address this deficiency. While it is noted that the PSGL-1 extracellular region is required for the observed antiviral activity, nevertheless, the declaration failed to identify the precise molecular determinants modulating the antiviral activity of this region. The declaration also failed to identify a suitable number of mutants that support the claim breadth currently sought.

Scope of Enablement
Claims 1, 3-9, 21, 23-27, and 29-31 stand rejected under 35 U.S.C. § 112(a), as failing to comply with the enablement requirement. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to   make and/or use the invention commensurate in scope with these claims. The claims are broadly directed toward a method of blocking virus infectivity by expressing P-selectin glycoprotein ligand-1 (PSGL-1), or a mutant thereof, or a glycoprotein (GP), or mutant thereof, in a virus-producing cell. The disclosure only provides a limited working embodiment (see below). The amended claims are broadly directed toward a method for inhibiting viral infectivity comprising: (a) expressing a vector comprising a PSGL-1 (P-selectin glycoprotein ligand-1) or a mutant thereof comprising an extracellular N-terminal domain in a VPC (virus-producing cell); and blocking a virus infection by inactivating an infectivity of released virions from the VPC.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses any virus-producing cell. However, the precise role PSGL-1 plays in inhibiting viral replication involving different viruses and cell types remains to be elucidated. Applicant argues the disclosure supports the broad-spectrum antiviral activity of PSGL-1. It was noted that PSGL-1 inhibits murine leukemia virus (MLV), human immunodeficiency virus type 1 (HIV-1), and influenza virus. These findings are insufficient to demonstrate that PSGL-1, or mutants thereof, are capable of inhibiting viral infectivity by any sundry virus. The term virus encompasses a large genus of genotypically and phenotypically distinct viruses. It includes DNA and RNA viruses with disparate cell tropisms and mechanisms of replication. It seems extremely improbable that PSGL-1, or mutants thereof, would be capable of inhibiting the majority of viruses.
2)	The claim breadth encompasses an inordinate number of PSGL-1 mutants. Human PSGL-1 is 412 amino acids in length and comprises the following amino acid sequence: MPLQLLLLLILLGPGNSLQLWDTWADEAEKALGPLLARDRRQATEYEYLDYDFLPETEPPEMLRNSTDTTPLTGPGTPESTTVEPAARRSTGLDAGGAVTELTTELANMGNLSTDSAAMEIQTTQPAATEAQTTQPVPTEAQTTPLAATEAQTTRLTATEAQTTPLAATEAQTTPPAATEAQTTQPTGLEAQTTAPAAMEAQTTAPAAMEAQTTPPAAMEAQTTQTTAMEAQTTAPEATEAQTTQPTATEAQTTPLAAMEALSTEPSATEALSMEPTTKRGLFIPFSVSSVTHKGIPMAASNLSVNYPVGAPDHISVKQCLLAILILALVATIFFVCTVVLAVRLSRKGHMYPVRNYSPTEMVCISSLLPDGGEGPSATANGGLSKAKSPGLTPEPREDREGDDLTLHSFLP. The disclosure fails to provide any guidance pertaining to the mechanism of inhibition of viral infectivity or the molecular determinants modulating PSGL-1 binding interactions with any particular partner. Moreover, the term mutant can encompass any PSGL-1 variant comprising single or multiple amino acid substitutions, insertions, or deletions.  However, the disclosure is silent concerning which domains and residues to target for modification. Applicant traverses and submits the claimed PSGL-1 mutant must comprise the extracellular N-terminal domain. However, this argument is insufficient to enable the full breadth of the patent protection desired. The disclosure fails to provide a sufficient number of mutants with the desired activities. 
3)	The disclosure fails to provide adequate guidance pertaining to the molecular determinants modulating PSGL-1, or GP, binding interactions within the virally-infected cell. The mechanism of PSGL-1 inhibition in different cell types remains to be elucidated. PSGL-1 has many activities within the cell further complicating its role in viral inactivation. Applicant traverses and submits that amendment of the claim language to reference a PSGL-1 protein comprising the extracellular domain is sufficient to enable the claim breadth. This argument is clearly not convincing because it fails to set forth the precise molecular determinants (e.g., amino acid) that are required for the desired activity. The disclosure clearly fails to set forth which amino acids should be targeted for modification and which portions of PSGL-1 can tolerate amino acid insertions and/or deletions.
4)	The disclosure fails to provide a reasonable number of working embodiments. The primary example provided is directed toward the inhibition of viral infectivity in HIV-1-infected cells. PSGL-1 does not block viral release but appears to inactivate virion infectivity. Examples involving other viruses were not provided. Applicant traverses and submits that a sufficient number of working embodiments have been provided (e.g., inhibition of HIV-1, MLV, and influenza infectivity). This argument is clearly not persuasive. As set forth supra, the claims are broadly directed toward the inhibition of viral infectivity in any virus. The mechanism of inhibition is currently unknown. The precise molecular determinants (e.g., amino acids) modulating the antiviral activity of PSGL-1, or mutants thereof, remains to be established. The term virus encompasses a large genus of genotypically and phenotypically distinct viruses. It includes DNA and RNA viruses with disparate cell tropisms and mechanisms of replication. The disclosure fails to provide a sufficient number of working embodiments to enable the full breadth of the patent protection desired.
5)	The development of efficacious antivirals is a complicated and difficult process. The claimed method requires that expression of PSGL-1, or mutants thereof, in a viral producing cell in the host. The disclosure fails to demonstrate that sufficient quantities of PSGL-1, or mutants thereof, can be expressed specifically in the target cell of interest. For example, examining HIV-1 which can replicate in monocytes and T-cells, the disclosure fails to demonstrate that sufficient quantities of PSGL-1, or mutants thereof, can be expressed in those cells directly infected with HIV-1 to a level that is capable of inhibiting HIV-1 infectivity. The disclosure fails to provide any guidance pertaining to suitable vectors that can target those cells directly infected by any given virus. The disclosure fails to provide sufficient guidance demonstrating that PSGL-1, or mutants thereof, expression is capable of reducing the viral load of any given virus.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the disclosure fails to enable the full claim breadth.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-9, 21, 23-27, and 29-31 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,116,833. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward the inactivation of viruses (e.g., HIV-1) in virus-producing cell lines by expressing PSGL-1 in said cells. The claims of the ‘833 patent disclose compositions comprising noninfectious HIV-1 virus particles containing PSGL-1. PSGL-1 was expressed in an HIV-1-producing cell in order to produce the PSGL-1-containing particles. Accordingly, the ‘833 patent is not patentably distinct because it uses the same method currently claimed to produce the HIV-1/PSGL-1 viral particles. Applicant’s response failed to proffer any data or arguments addressing the rejection.

Claims 1, 3-9, 21, 23-27, and 29-31 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 1-15 and 17-22 of copending Application No. 16/896,574. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward the inactivation of viruses (e.g., HIV-1) in virus-producing cell lines by expressing PSGL-1 in said cells. The claims of the ‘574 application are directed toward methods of producing noninfectious HIV-1 virus particles containing PSGL-1. PSGL-1 was expressed in an HIV-1-producing cell in order to produce the PSGL-1-containing particles. Accordingly the ‘574 application is not patentably distinct because it uses the same method currently claimed to produce the HIV-1/PSGL-1 viral particles. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Applicant’s response failed to proffer any data or arguments addressing the rejection.


Action Is Final
	Applicant’s amendment necessitated any and all new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               28 June, 2022